Title: Enclosure: Extracts from Louis Philippe Gallot de Lormerie’s Memoir on American Forest Management, 14 April 1809
From: Lormerie, Louis Philippe Gallot de
To: 


      
        
          ca. 14 Apr. 1809
        
        Extraits d’un Mémoire sur l’Aménagement des forêts dans les E:u de L’Amque Septentle
        Les forêts (dit L’auteur dans son Début) sont un des premiers prèsens de la nature Elles fournissent a Lhomme sauvâge presque toute sa subsistance, et un abri contre les attaques des betes féroces, a Lhomme civilisé les matèriaux les plus prècieux pour les constructions civiles et militaires pour les usages  ordinaires de la vie, et pour le Combustible d’un besoin Journalier.
        Lasie majeure autrefois si peuplée n’est devenue stèrile et dèserte que par la destruction des forêts. ne seroit-il pas douloureux a tout citoyen Americain de penser que sa patrie peut Eprouver le même sort par l’Effet de la meme imprévoÿance. … &c &c
        Lauteur pense que sans porter atteinte a La Liberté des personnes et des proprietés il est possible de faire qques reglemens pour la Conservation et la réproduction des bois a Construire (timber) dont la réproduction Est bien loin dEtre proportionnée a la Consommation très rapide, surtout dans un paÿs qui sEtablit.—il indique la nécessite des plantations et le produit considerable qu’en pouroient retirer les compagnies des routes publiques a Barrieres—(turnpike roads.)
        
        il Expose le dommâge qu’occasionnent a la societé non seulement par la destruction des Bois, mais par le deffaut de fertilité qu’Eprouve toujours une terre depouîllee darbres, les Défricheurs ignorans qui coupent impitoyablement et indiscretement tous les Bois. il conseille de Laisser en cas de defrichemens Des Ceintures dArbres de 10. en 10 acres, plus ou moins afin de subvenir aux besoins de bois qui sont nècessaires a chaque ferme et quant aux terrains dèpouilles il conseille de les planter ainsi En ceintures de bois a Bâtir. il Est convaincu par Experience comme agronome que ces arbres rassemblent sur le sol Lhumidite de L’atmosphère et le defendant de la rigueur des vents accroissent de beaucoup les récoltes En Grains et en foin—
        il cite plusieurs anecdotes qui prouvent que le produit darbres plantés pour futaÿe, bois a Bâtir, En 20 ou 25 ans a quelque fois surpassé la valeur intrinseque de toute La propriète du sol quoiqu’ils n’en aient occupé qu’une foible partie et la moins productive—
        il demontre que la négligence et le deffaut d’Elagâge (trimming) des Gros arbres prive les propriètaires de trés beaux bois a bâtir parceque les Branches laterales Epuisent la seve de ces arbres Et en Empechent le Corps de Grossir. ainsi tous les 3 ou 4 ans il faudroit couper les branches laterales afin de laisser le Corps de Larbre profiter de toute la seve—le vaste ombrâge de ces arbres abandonnés a la nature prive aussi les animaux qu’on Eleve, de beaucoup de pâture parceque Lherbe qui croit sous leur ombre n’est pas bonne. c’est donc une double perte sans compter le produit que donneroit L’Elagâge.
        Enfin il invite les societés savantes a Eclairer les legislatures diverses sur cette importante matiére et a les Engager sinon a faire des règlements du moins a avertir solemnellement les proprietaires de forêts que L interest general de la societé et le leur en particulier Exige un meilleur aménagement des Bois et leur reproduction par des Plantations darbres pour les besoins futurs delavenir—
      
      
        P:s Dans vos Proprietes au sud des E:u ne seroit ce pas une speculation sage de faire planter des futaÿes de bois de Construction, car en supposant que par des circonstances imprevues vos recoltes En cotton, en tabac, en Riz n’ayent plus les mêmes Demandes, ou diminuent par pertes de nègres &c on retrouveroit toujours par les bois a bâtir des Capitaux assurès—et ce Capital croitroit sans culture et dans des terreins souvent steriles d’ailleurs, que les Couches de feuilles chaque annee Enrichiroient—La nature fait seule tous les frais.
        Si un pere dans des circonstances aïsees plantoit pour chaque Enfant a sa naissance qques milliers d’arbres il prepareroit a Cet Enfant des moyens dEntrer dans le monde avec un Capital a lage de 20, ou 25 ans, car le produit d’arbres a Batir plantés regulierement en futaye est bien plus Considerable que celui des arbres plantes des mains de la nature—ceux ci fournissant rarement de Beau bois de Construction—les autres en donnent tous de superbe etant bien dirigés—
        Si cet Enfant a la naissance duquel on auroit planté qques milliers d’arbres en recouvrant le produit a Lâge de 25 ans prelevoit une petite somme pour la replantation d’une quantité a peu près semblable il se trouveroit a Lage de 50—ou 60 ans un nouveau Capital pour les besoins de sa Vieillesse
        ce seroit une Caisse de prevoÿance pour la societé et pour L’individu—
      
      
      Editors’ Translation
      
        
          
            ca. 14 Apr. 1809
          
          Excerpts from a memoir on forest management in the United States of North America
          Forests (says the author at the beginning) are one of the first gifts of nature. They provide the primitive man with almost all of his subsistence needs and a shelter against the attacks of ferocious animals, to civilized man, forests provide the most precious materials for civilian and military construction, for general use, and fuel for daily fires.
          Asia, which was a long time ago densely populated, became sterile and desert-like because of the destruction of its forests. Would it not be painful for any American citizen to think that his fatherland might undergo the same fate as a result of a similar lack of foresight. … &c &c
          The author thinks that, without infringing on the freedom of persons and their property, it is possible to pass some regulations for the conservation and replenishment of timber, whose replenishment is far from being proportionate to its rapid consumption, especially in a country that is establishing itself.—He indicates the need for planting and the considerable benefit that public turnpike companies could derive from it.
          He points out the harm done to society, not only through the destruction of forests but also the weakening of the soil resulting from a land stripped of its trees, by ignorant loggers who cut down the forests without pity or discrimination. When clearing land, he advises us to let stand barriers of trees every 10 acres or so, in order to provide the wood needed on any given farm. As for the land already cleared, he advises us to plant tracts of trees for timber. He is convinced from his experience as an agronomist that the trees, by redistributing to the soil the humidity from the atmosphere and shielding the crops from the harshness of the wind, increase the production of cereals and hay.
          He recounts several anecdotes proving that the harvest of trees planted for timber, (wood for building) has in 20 or 25 years sometimes surpassed the intrinsic value of the entire property, although the woods have occupied only a small portion of it and the least productive—
          He demonstrates that the neglect and lack of trimming of big trees deprive owners of beautiful construction wood, because the lateral branches use up the sap of these trees and prevent the trunks from growing. Thus every 3 or 4 years, lateral branches should be cut off so as to let the trunks take advantage of all the sap. The vast shade of these trees left in their natural state also deprives farm animals of a lot of pasture, because the grass that grows under them is not good. Therefore it is a double loss, not counting the product which arises from the act of tree trimming.
          Finally he invites learned societies to enlighten the different legislatures about this important matter and to encourage them, if not to pass regulations at least solemnly to warn forest owners that society’s common interest and theirs, in particular, mandate a better management of woods and their replenishment through the planting of trees to meet the needs of the future—
        
        
          P.S. On your properties in the southern U.S. would it not be a wise speculation to plant tracts of trees for timber? Supposing that through unforeseen circumstances your cotton, tobacco, and rice crops are not in the same demand as they are now or decline through loss of negroes &c one would always be assured of capital thanks to timber, and that capital would grow without cultivation and even in frequently poor soil that would be enriched year after year by layers of leaves. Nature foots the whole bill.
          If a father with means were to plant a few thousand trees for each child at birth, he would set aside for that child the means to make his entry into the world with capital at age 20 or 25, because the value of timber regularly planted in tree farms is far greater than that of trees planted by the hands of nature. The latter rarely provide beautiful construction wood—all the others give superb wood when well managed—
          If that child, at whose birth a few thousand trees had been planted, took out of the sale, at 25 years of age, a small sum for reforestation of a somewhat similar quantity, he would find himself at age 50 or 60 with a new capital to provide for the needs of his old age.
          It would be a reserve fund for society and for the individual—
        
      
    